HEAD, J.
The act apuroved February 28, 1887, entitled “An act to pay solicitors’ salaries instead of the fees, which they now receive, and to require said fees to be paid into the state treasury,” (Acts 1886-87, p. 161), *648which act took effect August 1, 1887, requires all solicitors’ fees collected by any officer, and all such fees collected from convicts thereafter convicted and confined at hard labor for any county, to be paid into the state treasury. The act also provides that solicitors shall be paid an annual salary of $3,000. Solicitors’ fees accruing in county courts are required to be. paid into the county treasuries, respectively ; and salaries of assistant solicitors, payable out of the county treasuries are prescribed. The act also provides, “That the surplus money paid into the state treasury and county treasuries under the provisions of this act, after the solicitors and their assistants have respectively been paid the amounts herein provided for them, shall be paid into the fine and forfeiture fund of the respective counties m direct proportion to the amount received from the counties respectively.” On February 25, 1889, an act was passed (Acts 1888-89, p. 55) requiring the State to pay out of the treasury the costs (not to exceed $150 in any case) in all cases where the defendants were sentenced to imprisonment in the penitentiary ; and by the same act it was provided that no contractor or person hiring state convicts shall pay costs to any clerk. Prior to this act, and subsequent to the act of February 28, 1887, all solicitors’ fees were collectible by the clerks, and by them, when collected, paid into the state treasury, save as to fees in the county courts which they paid into the county treasuries; and this continued to be the case after February 25, 1889, except that the clerks were powerless to collect the fees accruing in cases where defendants were sentenced to the penitentiary.
We think the act entitled “An act to pay solicitors’ salaries” &c., which went into effect August 1, 1887, contemplates annual adjustments and ascertainments of the surpluses of fees over and above the salaries of solicitors, and that all solicitors’ fees covered into the state treasury, during the preceding year, from whatever source derived, are tobe taken into the adjustment; and each county is then entitled to receive its proportionate share of all such fees ascertained after deduction of the amounts of solicitors’ salaries for that year.
We find no provision for the application of solicitors’ fees, received into the treasury, or any class of such fees, to the State’s reimbursement, for costs paid out of the *649treasury, under the act of February 25, 1889. Those costs are payable out of the treasury generally, and no special revenue is created out of solicitors’ fees, or otherwise, for their reimbursement; but the statute is plain that all -'Udi fees received into the treasury, after paying the •ohoitors’ salaries, shall be paid to the counties. Manifestly, fees charged up'to the clerks, under the act to regulate the payment and collection of solicitors’ fees into the state treasury, approved February 28, 1889, (Acts 1888-89, p. 91), but not actually paid into the state treasury at the time of the annual adjustment, do not enter into that adjustment.
But, there is no room for the contention, in any of the statutory provisions to which our attention has been called, than the adjustment and ascertainment of surpluses shall be made by judicial circuits. No such purpose is expressed, and no reason shown why it should be so inferred. On the contrary, the intent is most obvious that they should be made with reference to the whole State — all the counties thereof ; the aggregate of all the salaries of solicitors to be deducted from the aggregate of all solicitors’ fees received during the year into the state treasury ; the proportionate share of each county in the remainder to be computed and paid over to it.
The agreed facts show that, under the principles above announced, Barbour county is entitled to $379.88^ We think the statute contemplates that the Auditor shall draw his warrants on the Treasurer, in favor of the counties, respectively, for the sum ascertained to be due them, and that, on refusal, he may be compelled thereto by mandamus. The conclusion of the city court was in accordance with our views, and its judgment is affirmed.